FILED
                             NOT FOR PUBLICATION                              MAR 14 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIN FENG GUO,                                    No. 08-72261

               Petitioner,                       Agency No. A097-870-427

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Jin Feng Guo, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence factual findings. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility finding because the

discrepancy between Guo’s declaration and his testimony regarding whether he

presented a written petition to a government official during the August 15, 2003,

protest march goes to the heart of his claim. See Kohli v. Gonzales, 473 F.3d 1061,

1071 (9th Cir. 2007); Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004) (“[s]o long

as one of the identified grounds is supported by substantial evidence and goes to

the heart of [the] claim of persecution, we are bound to accept the IJ’s adverse

credibility finding.”) (internal quotation omitted). In the absence of credible

testimony, Guo’s asylum and withholding of removal claims fail. See Farah, 348

F.3d at 1156.

      Because Guo’s CAT claim is based on the testimony the agency found not

credible, and he points to no other evidence showing it is more likely than not he

will be tortured if returned to China, his CAT claim also fails. Farah v. Ashcroft,

348 F.3d 1153, 1156-57 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                      08-72261